PETITION FOR WRIT OF CERTIORARI
PER CURIAM.
The petitioner, Dr. Moisés Rub, seeks review of an order which permitted the discovery and use of an unsworn statement taken during the medical malpractice pre-suit screening process. We find that Dr. Rub’s statement made during the presuit screening process is privileged under section 766.106, Florida Statutes (1991) and rule 1.650, Florida Rules of Civil Procedure. For this reason, the trial court departed from the essential requirements of law when it ruled that the plaintiffs could use the unsworn statement for impeachment. We grant certiorari and quash the trial court’s order permitting the use of this privileged statement.